ORDER

PER CURIAM.
Appellant, Jerriishant Johnson (Movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. This court previously affirmed Movant’s conviction of one count of assault in the first degree in violation of section 565.050, RSMo 2000 and one count of armed criminal action in violation of section 571.015, RSMo 2000 on direct appeal. State v. Johnson, 997 S.W.2d 537 (Mo.App. E.D.1999). In this appeal, Movant argues the motion court clearly erred because his trial counsel was ineffective for failing to present evidence supporting his claim of self-defense.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule *12129.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).